     Case 1:19-cv-09038-GBD-SDA Document 208 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                      8/4/2021
                                 Plaintiff,
                                                                1:19-cv-09038 (GBD) (SDA)
                     -against-
                                                                ORDER
 Amy McCloskey et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference held this afternoon with the parties, the Court hereby

ORDERS as follows:

       No later than Wednesday, August 11, 2021, Plaintiff shall file any objection to Defendants’

request for an award of attorneys’ fees filed at ECF No. 207.

       No later than Wednesday, August 11, 2021, Plaintiff and his counsel shall “make the

appropriate arrangements to accommodate the remaining time of [Plaintiff’s] deposition on

video” (see ECF No. 202), and shall file a letter stating the arrangements made and providing

three weekdays between August 16 and August 25 (inclusive) when Plaintiff is available for that

continued deposition. No later than Friday, August 13, 2021, Defendants shall file a letter

selecting one of those three days for such continuation.

       If Plaintiff fails to timely comply with this Order in all respects, I shall recommend that his

case be dismissed for failure to obey discovery orders pursuant to Federal Rule of Civil Procedure

37(b) and/or failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       Except as otherwise provided above, discovery in this action remains stayed.
     Case 1:19-cv-09038-GBD-SDA Document 208 Filed 08/04/21 Page 2 of 2




SO ORDERED.

Dated:        New York, New York
              August 4, 2021

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
